                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DARREN L. REAGAN                                                                     PLAINTIFF
Reg. #37109-177

v.                            Case No. 4:19-cv-00152-KGB-JJV

ARTURO RENDON, Counselor
FCC Forrest City; et al.,                                                        DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Recommendations filed by United States

Magistrate Judge Joe J. Volpe (Dkt. No. 29). No objections to the Proposed Findings and

Recommendations have been filed, and the time for filing objections has passed. After review,

this Court adopts the Proposed Findings and Recommendations in their entirety as this Court’s

findings in all respects. Accordingly, the Court grants defendant Carmillia Chatters’ motion to

dismiss (Dkt. No. 20); grants defendant Arturo Rendon’s motion to dismiss in part (Dkt. No. 22);

dismisses with prejudice plaintiff Darren L. Reagan’s due process claims against Ms. Chatters and

Mr. Rendon; dismisses Ms. Chatters as a party from this action; and certifies that, pursuant to 28

U.S.C. § 1915(a)(3), an in forma pauperis appeal from this Order would not be taken in good faith.

       Additionally, the Court has before it Mr. Reagan’s appeal of Judge Volpe’s May 29, 2019,

Order denying his motion to amend complaint and a renewed appeal on the same subject (Dkt.

Nos. 19, 28). The Court affirms Judge Volpe’s Order as it is not clearly erroneous or contrary to

law. Fed. R. Civ. P. 72(a) (“The district judge in the case must consider timely objections and

modify or set aside any part of the order that is clearly erroneous or is contrary to law.”). Judge

Volpe denied Mr. Reagan’s motion to amend complaint because his 457-page amended complaint

failed to comply with the pleading standards of Federal Rule of Civil Procedure 8 (Dkt. No. 16, at
1-2). Mr. Reagan’s amended complaint also included allegations identical to those in his original

complaint that Judge Volpe recommended be dismissed for failure to state a claim (Id., at 2). Judge

Volpe reasoned that allowing Mr. Reagan to repeat such claims would be futile (Id.). Mr. Reagan

gives no reason why this decision was incorrect, and the Court finds none. Accordingly, the Court

denies Mr. Reagan’s appeals of Judge Volpe’s Order (Dkt. Nos. 19, 28).

       So ordered this 18th day of February, 2020.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge




                                                2
